      Case 1:15-cv-04212-DLC Document 55 Filed 06/11/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TRAVELERS CASUALTY AND SURETY COMPANY, :              15cv4212 (DLC)
                                       :
                         Plaintiff,    :                    ORDER
               -v-                     :
                                       :
JEFFREY AVO UVEZIAN,                   :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

    This action was filed on June 1, 2015, asserting

jurisdiction on the basis of 28 U.S.C. § 1352, which grants

federal district courts jurisdiction over “any action on a bond

executed under any law of the United States.”        The Second

Circuit has held that an action to enforce an indemnification

agreement associated with a bond is “not an action ‘on a bond’

executed under the laws of the United States within the meaning

of the statute.”   Rader v. Manufacturers Cas. Ins. Co. of

Philadelphia, 242 F.2d 419, 427 (2d Cir. 1957); see also Am.

Cas. Co. of Reading, PA v. Heartland By-Prod., Inc., No.

02cv4701 (PKL), 2003 WL 740866, at *1 (S.D.N.Y. Mar. 4, 2003)

(applying Rader to a customs bond).

    The complaint did not expressly plead diversity

jurisdiction, but it alleged that (1) plaintiff is incorporated

in Connecticut and (2) defendant is domiciled in New York.            The

complaint also asserted that plaintiff “maintains corporate
      Case 1:15-cv-04212-DLC Document 55 Filed 06/11/20 Page 2 of 4



offices” in New York.    The complaint did not directly address

where plaintiff has its principal place of business.

    A Stipulation and Order of Settlement was entered in this

case on February 17, 2016.     On February 25, 2020, plaintiff’s

counsel filed an affidavit seeking a judgment to enforce the

settlement.   An Order of April 22 set a deadline for the parties

to submit letters addressing subject matter jurisdiction.             On

May 7, the parties filed a letter informing the Court that they

had reached a settlement.     A May 8 Order therefore discontinued

the action, without prejudice to restoring the action to the

Court’s calendar if an application was made by June 9.          On June

2, plaintiff filed a letter indicating that the parties

ultimately failed to consummate a settlement agreement and

requesting that the matter be placed back on the calendar.             An

Order of June 3 accordingly reopened the action.

    On June 10, the parties submitted their letters addressing

whether the Court has subject matter jurisdiction.         Plaintiff

has abandoned its argument that jurisdiction is proper under 28

U.S.C. § 1352 and instead asserts that there is diversity

jurisdiction under 28 U.S.C. § 1332.      Plaintiff’s letter asserts

that it is incorporated in Connecticut and maintains its

principal place of business in Hartford, Connecticut.         Defendant

argues that diversity jurisdiction is not available because it

was not pleaded in the original complaint and because plaintiff


                                   2
      Case 1:15-cv-04212-DLC Document 55 Filed 06/11/20 Page 3 of 4



has not filed competent proof of its principal place of

business.

    “[A] plaintiff premising federal jurisdiction on diversity

of citizenship is required to include in its complaint adequate

allegations to show that the district court has subject matter

jurisdiction.”    Durant, Nichols, Houston, Hodgson & Cortese-

Costa P.C. v. Dupont, 565 F.3d 56, 64 (2d Cir. 2009) (citation

omitted).   But “the actual existence of diversity jurisdiction,

ab initio, does not depend on the complaint’s compliance with

these procedural requirements.”        Id. (citation omitted).

Accordingly, where the facts necessary to the establishment of

diversity jurisdiction are subsequently determined to have

obtained all along, a federal court may allow a complaint to be

amended to assert those necessary facts.”        Id. (citation

omitted).   “The plaintiff bears the burden of proving subject

matter jurisdiction by a preponderance of the evidence.”          Cooke

v. United States, 918 F.3d 77, 80 (2d Cir. 2019) (citation

omitted).   Where evidence is necessary to address a

jurisdictional issue, that evidence “may be presented by

affidavit or otherwise.”    Broidy Capital Mgmt. LLC v. Benomar,

944 F.3d 436, 441 (2d Cir. 2019) (citation omitted).

    Plaintiff will seemingly be able to establish diversity

jurisdiction.    Under the legal standard just recited, its

failure to plead diversity jurisdiction in the original


                                   3
         Case 1:15-cv-04212-DLC Document 55 Filed 06/11/20 Page 4 of 4



complaint does not require dismissal of this action.            But the

assertions of plaintiff’s counsel in a letter are insufficient

to carry plaintiff’s burden to establish jurisdiction.

Accordingly, it is hereby

    ORDERED that plaintiff shall submit a declaration or

affidavit as to its citizenship by June 17, 2020.

    IT IS FURTHER ORDERED that a telephone conference is

scheduled for June 19, 2020 at 10:00 a.m.          A schedule for

further proceedings will be established during this conference.

The parties shall use the following dial-in credentials for the

telephone conference:

             Dial-in:         888-363-4749

             Access code:     4324948



Dated:       New York, New York
             June 11, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      4
